Title: Abigail Adams Smith to John Quincy Adams, 3 July 1792
From: Smith, Abigail Adams
To: Adams, John Quincy


My Dear Brother
N 38 Argyll street London july 3d 1792.
I had the pleasure to receive your kind Letter of the 18th of May by Barnard and was much releived by being informed that our Mother was recovering her health as rapidly as could be expected— I feared from not having received a Single line from her; that she was not so well as my friends represented her to me we have had Letters from all my other friends except herself since our arrivall and I wonder not a little that she has been silent—and can impute it only to her indisposition—
the day after your Letter arrived Colln Smith went into the City to get the Books which you wrote for intending to send them by the first Ship which should sail for Boston but upon inquiring for the editions which you requested he found that they were the Dublin editions and that they were not permitted to sell them here the Bookseller told him if he searched all London he would not find an octavo edition of those works—and as they would be a third Cheaper he has concluded to write to Mr Wm Knox in Dublin and request him to send them out to you—which must delay some time before they can be sent—
of Politicks I know so little that I cannot write you with any authentisity—of them— Tom pain as he is called continues to Busy himself very much and to Court persecution in every shape— he has undoubtedly a party here but the Sensible and judicious People do not join him and I beleive he is falling off fast in the minds of that class of Persons—
the late accounts from India are much talkd of and most People congratulate themselvs upon them it is said that Tipo has made terms of peace and gives up a Part of his Possessions and pays large sums to the British—
the French are in greater distress than ever the Marquiss Fayettes Letter to the National Assembly it is supposed will put him into a very dangerous situation— he expresses himself very freely of the Jacobins— the Kings palace has been surrounded and 4 thousand Peeople went through it—but no injury was done either to the King or Queen—so that it appears they had no system to do evill but were riotous they knew not why—
Mr Short has been in London a few days on his way to the Hague— he is extreemly mortified & disappointed—at not having been appointed Minister in France he does not consider that he has been infinitly better treated than any person who has been employed in the Service of the U S. before he is to go to spain in the Course of the Summer that is if he has activity enough to get there— you never saw any person less calculated to make exertions in the circle of your acquaintance I am sure— it is almost a miracle how he got from Paris to London he thinks he shall never survive a voyage across the Atlantick— he is the most enervated helpless Beeing that perhaps you ever beheld who we[ars] the Habit of a Man but this is entree Nous—
remember me to all my friends— I am Sorry to hear that my Father has left off his Wig—and hope it is only a temporary affair during the heat of the Summer— I think he must look not so well—that his friend should not recognize him I do not wonder for I am sure it must make a great alteration in his appearance—and from that circumstance alone I should object to it pray write frequently to yours affectionate Sister
A Smith
you will oblige me if you could collect those peices written last summer under the title of Phi in answer to Payns first Book and Send them to me
